 



Exhibit 10.4
AMENDED AND RESTATED
FOREIGN ACCOUNTS
REVOLVING NOTE

     
$1,500,000
  St. Louis, Missouri
 
  January 31, 2008

     FOR VALUE RECEIVED, the undersigned, SYNERGETICS, INC., a Missouri
corporation (“Synergetics”), SYNERGETICS USA, INC., a Delaware corporation
(“Synergetics USA”), SYNERGETICS GERMANY, GMBH; and SYNERGETICS ITALIA, SRL
(individually, a “Borrower” and together, the “Borrowers”), hereby jointly and
severally promise to pay on the Termination Date to the order of Regions Bank
(the “Lender”) at its main office in St. Louis, Missouri, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of One
Million Five Hundred Thousand and 00/100 ($1,500,000) or, if less, the aggregate
unpaid principal amount of all Advances made by the Lender to the Borrowers
under the Credit Agreement (defined below), together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Credit and Security Agreement dated June 20, 2007, as amended by First
Amendment thereto (“First Amendment”) of even date herewith (as so amended, the
“Credit Agreement”) by and between the Lender and the Borrowers. The principal
hereof and interest accruing thereon shall be due and payable as provided in the
Credit Agreement. This Note may be prepaid only in accordance with the Credit
Agreement. Capitalized terms utilized in this Note but not defined herein have
the same meanings as set forth in the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
Amended Revolving Note referred to in the First Amendment.
     This Note, among other things, is secured pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
     The Borrowers hereby agree to pay all costs of collection, including
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
     This Note shall be governed by the internal substantive laws of the State
of Missouri, without regard for its conflicts-of-law principles.
     This Note is a replacement for, but not a novation or refinancing of, the
Foreign Accounts Revolving Note dated June 20, 2007 by Borrowers payable to the
order of Lender. This Note does

 



--------------------------------------------------------------------------------



 



not evidence or effect a release, or relinquishment of the priority, of the
security interests in any Collateral (as defined in the Credit Agreement).
     ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED,
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWERS) AND US (LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THE CREDIT AGREEMENT
AND THE LOAN DOCUMENTS REFERRED TO THEREIN, WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENTS OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
[Remaining portion of page is intentionally blank. Signature page follows]

 



--------------------------------------------------------------------------------



 



            BORROWERS:

SYNERGETICS, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        and

SYNERGETICS USA, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        and

SYNERGETICS GERMANY GMBH.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director        and

SYNERGETICS ITALIA, SRL
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director     

 